07-5343-ag
         Ren v. USCIS
                                                                                        BIA
                                                                                     Page, IJ
                                                                               A 097 390 656
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 14 th day of January, two thousand ten.
 5
 6       PRESENT:
 7                      DENNIS JACOBS,
 8                              Chief Judge,
 9                      JOSEPH M. McLAUGHLIN,
10                      GERARD E. LYNCH,
11                              Circuit Judges.
12
13       _______________________________________
14
15       MEI FANG REN,
16                Petitioner,
17
18                       v.                                     07-5343-ag
19                                                              NAC
20       U.S. CITIZENSHIP AND IMMIGRATION
21       SERVICES,
22                 Respondent.
23
24       ________________________________________
25
26       FOR PETITIONER:               Jan Potemkin, New York, New York.
27
 1   FOR RESPONDENT:         Gregory G. Katsas, Acting Assistant
 2                           Attorney General; Ernesto H. Molina,
 3                           Jr., Senior Litigation Counsel;
 4                           Lance L. Jolley, Trial Attorney,
 5                           Office of Immigration Litigation,
 6                           Civil Division, United States
 7                           Department of Justice, Washington,
 8                           D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED that the petition for review

13   is DENIED.

14       Petitioner Mei Fang Ren, a native and citizen of China,

15   seeks review of the October 31, 2007 order of the BIA

16   denying her motion to remand and affirming the April 10,

17   2006 decision of Immigration Judge (“IJ”) Alan L. Page

18   denying her application for asylum, withholding of removal,

19   and relief under the Convention Against Torture (“CAT”).       In

20   re Mei Fang Ren, No. A 097 390 656 (B.I.A. Oct. 31, 2007),

21   aff’g No. A 097 390 656 (Immig. Ct. N.Y. City April 10,

22   2006).   We assume the parties’ familiarity with the

23   underlying facts and procedural history in this case.

24       Under the circumstances of this case, we consider both

25   the IJ’s and BIA’s opinions “for the sake of completeness.”

26   Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir. 2008).     The

27   applicable standards of review are well-established.     See

28   8 U.S.C. § 1252(b)(4)(B); See also Yanqin Weng v. Holder,

                                   2
1    562 F.3d 510, 513 (2d Cir. 2009).

2        As a preliminary matter, Ren’s brief does not challenge

3    the agency’s findings that she failed to establish a well-

4    founded fear of persecution or torture on account of: (1)

5    the birth of her first U.S. citizen child; or (2) her

6    illegal departure from China.       Ren has therefore waived any

7    challenge to those findings. See Yueqing Zhang v. Gonzales,

8    426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

9        The IJ rejected Ren’s political-opinion claim after

10   finding her not credible.   Ren argues that the IJ

11   erroneously relied on her airport and credible fear

12   interviews as a basis for the adverse credibility

13   determination; however, there is a “sufficiently accurate

14   record” of these interviews to merit consideration in

15   determining her credibility.    See Ramsameachire v. Ashcroft,

16   357 F.3d 169, 179 (2d Cir. 2004); Ming Zhang v. Holder, 585

17   F.3d 715, 724-25 (2d Cir. 2009).       As to Ren’s assertion that

18   the IJ erroneously relied on omissions and inconsistencies

19   that did not go to the heart of her claim,       the cumulative

20   effect of those discrepancies constitutes substantial

21   evidence for the adverse credibility determination.       See Tu

22   Lin v. Gonzales, 446 F.3d 395, 402 (2d Cir. 2006).       The IJ



                                     3
1    therefore did not err in denying Ren’s application for

2    asylum, withholding of removal, and CAT relief to the extent

3    her claim was based on alleged difficulties with Chinese

4    authorities.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d

5    Cir. 2006).

6        Ren also argues that the BIA erred in denying her

7    motion to remand because: (1) it applied the wrong legal

8    standard; and (2) “the existence of U.S. born children is

9    sufficient under the prima facie evidence standard for a

10   remand.”   We review the BIA’s denial of a motion to remand

11   for abuse of discretion.    Li Yong Cao v. Dep't of Justice,

12   421 F.3d 149, 157 (2d Cir. 2005).    The BIA did not abuse its

13   discretion.    We have previously reviewed the BIA’s

14   consideration of evidence similar to that which Ren

15   submitted and have found no error in its conclusion that

16   such evidence is insufficient to establish a reasonable

17   possibility of persecution.    See Jian Hui Shao v. Mukasey,

18   546 F.3d 138, 169-72 (2d Cir. 2006); see also Wei Guang Wang

19   v. BIA, 437 F.3d 270, 275 (2d Cir. 2006).    Therefore, even

20   if we were to credit Ren’s argument that the BIA applied the

21   improper legal standard, remand would be futile because she

22   did not establish her prima facie eligibility for relief.


                                    4
1        For the foregoing reasons, the petition for review is

2    DENIED.   As we have completed our review, any pending motion

3    for a stay of removal in this petition is DISMISSED as moot.

4    Any pending request for oral argument in this petition is

5    DENIED in accordance with Federal Rule of Appellate

 6   Procedure 34(a)(2), and Second Circuit Local Rule 34(b).
 7
 8                               FOR THE COURT:
 9                               Catherine O’Hagan Wolfe, Clerk
10
11
12                               By:___________________________




                                   5